DETAILED ACTION
Claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is not clear what “role tender” and a “tender reply” are in claims 2 and 3. There is no guidance provided in the Specification and these terms do not seem to be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is introduced as a method in the preamble; however, claim 1 is then defined by the work management system in which the method is implemented and the method itself. The details of the work management system are not all clearly integrated with the method steps. As explained in MPEP § 2173.05(p)(II), “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)…” In claim 1, the work management system is presented as comprising various databases. The subsequent method steps do not explicitly utilize the databases of the work management system. Therefore, claim 1 is confusing because it is appears to be a hybrid claim. Similarly, dependent claim 2 provides “the at least one role tender to at least one natural person defined in the person database.” Nevertheless, the scope of the providing step itself does not necessarily require any interaction with the person database. The natural person 
The dependent claims inherit the rejection of the claims from which they depend. It is noted that the timekeeping means introduced in claim 8 is actively used as part of the method steps, which more clearly integrates the timekeeping means into a method; however, claim 8 is still rejected for being dependent from rejected claims. Appropriate correction is required.
There is no antecedent basis for “the roll objects” in the last line of claim 1. For examination purposes, “the roll objects” will be interpreted as “the role objects.” Appropriate correction is required. The dependent claims inherit this rejection.
It is not clear what “role tender” and a “tender reply” are in claims 2 and 3. There is no guidance provided in the Specification and these terms do not seem to be consistently recognized terms of art; therefore, it is difficult to ascertain the metes and bounds of these phrases.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “computer-assisted work management” (Spec: ¶ 8) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-8), Apparatus (claim 9)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite various collections of data being defined, receiving and evaluating information regarding an organizational unit, a process, at least one person, and a role and linking the relevant information to manage work, and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, gathering data and making decisions are examples of mental processes; they may be performed in the human mind and/or with the use of pen and paper. Work management ultimately seeks to assign a task to the appropriate role and related person, which is an example of managing personal behavior and providing instructions to humans (i.e., organizing human activity). The dependent claims further define details of these abstract ideas. Dependent claim 7 additionally logs a person on, which, at a high level, is simply a matter of granting permissions to a person (which is an example of a mental process and organizing human activity). Dependent claim 8 further tracks working time of a person, which may also be a mental process and organizing human activity since a human may track such information manually and it also involves evaluating personal behavior and the following of rules or instructions.
2A – Prong 2: Integrated into a 

[0060] The work management system according to the present invention for computer-assisted work management comprises a server computer system including an resource database, a role database, a person database and a process database. A computer system is to be understood as any type of device suitable for executing computer programs, such as, for example, so-called personal computers (PC), notebooks, tablets, cell phones etc. A server computer system may hereby be constituted of a plurality of individual computer systems which cooperate in a so-called computer network or computer cluster, as is typically the case in so-called computer centers which are also used, for example, for so-called cloud computing.
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2020/0012977) in view of Fessler et al. (US 2013/0159063).
[Claim 1]	Lehmann discloses a method for a computer-assisted work management in a work management system (¶¶ 33-34, 41), the work management system comprising:
a role database in which role objects are defined (¶¶ 34, 43);
a person database in which person objects are defined, each of the person objects being associated with a natural person and being linked with at least one of the role objects (¶¶ 34, 43);
a process database in which process objects are defined, each of the process objects being linked with at least one of the role objects (¶¶ 34, 37, 43); and
the method comprising:
receiving a process request from an organizational unit via an electronic data interface, the process request comprising at least one specification information 
storing the at least one specification information in the predefined process object which was triggered (¶¶ 34, 37, 43, 72);
determining a process-specific role profile by evaluating all role objects linked with the predefined process object which was triggered (¶¶ 34-37, 43, 72-73);
determining at least one role-specific task using the process-specific role profile and the at least one specification information (¶¶ 34-37, 43, 72-73);
linking the predefined process object with at least one of the person objects, each of the linked at least one person objects being respectively associated with at least one of the role objects linked with the predefined process object which was triggered (¶¶ 34-37, 43, 72-73); and
providing the at least one role-specific task to the natural person who is linked with the respective role object of the roll objects (¶¶ 60, 63).
Lehmann does not explicitly disclose an organizational unit database in which organizational unit objects are defined, each of the organizational unit objects being linked with at least one of the role objects and with at least one of the process objects; however, Fessler discloses a process-based user authorization system in which members may be related to an organization, department, etc. (Fessler: ¶¶ 21, 26). Lehmann stores all information relevant to users engaging in a process in objects 
[Claim 2]	Lehmann discloses preparing at least one role tender based on the process-specific role profile (¶¶ 34-37, 43, 60, 63, 72-73 – A role tender is interpreted as an appropriate identified match/opportunity for possible task assignment); 
providing the at least one role tender to at least one natural person defined in the person database (¶¶ 60, 63); and
receiving at least one tender reply (¶¶ 60, 63 – Identified people can respond to a task assignment opportunity), wherein,
the linking of the predefined process object with at least one of the person objects is based on the at least one tender reply (¶¶ 43, 60, 63, 69 – A person accepting an assigned task or reassigned task is linked to the work item, which may be documented as a stored object).
[Claim 3]	Lehmann discloses wherein,

the at least one role tender is provided in the applicant portal (¶¶ 60, 63).
[Claim 4]	Lehmann does not explicitly disclose wherein,
the work management system further comprises:
	a resource database in which resource objects are defined, each of the resource objects being associated with an operating resource, at least one of the role objects being linked with at least one resource object of the resource objects, and
the method further comprises:
	evaluating all of the resource objects linked with a role object of the role objects to determine a role-specific resource profile; and
	providing role-specific resources to the natural person linked with the respective role object.
Fessler discloses a process-based user authorization system in which members may be related to an organization, department, etc. (Fessler: ¶¶ 21, 26) as well as assigned authorizations necessary to complete a task (Fessler: ¶ 22). Lehmann stores all information relevant to users engaging in a process in objects and/or databases (Lehmann: ¶¶ 34, 37, 43). The Examiner submits that it would have been obvious to 
the work management system further comprises:
	a resource database in which resource objects are defined, each of the resource objects being associated with an operating resource, at least one of the role objects being linked with at least one resource object of the resource objects, and
the method further comprises:
	evaluating all of the resource objects linked with a role object of the role objects to determine a role-specific resource profile; and
	providing role-specific resources to the natural person linked with the respective role object
in order to allow for process assignments to be more efficiently linked to the appropriate roles and people based on specific scenarios, including ones specific to different organizational units, and requiring specific authorizations for the respective scenarios and tasks to better customize task assignment (as suggested in Fessler: ¶¶ 8, 21-25, 30).
[Claim 5]	Lehmann does not explicitly disclose wherein,
the work management system further comprises:
	at least one workplace computer system, wherein,

the at least one computer program is automatically provided on the at least one workplace computer system.
Fessler discloses a process-based user authorization system in which members may be related to an organization, department, etc. (Fessler: ¶¶ 21, 26) as well as assigned authorizations necessary to complete a task (Fessler: ¶ 22). The user authorizations are provided via business software architectures (Fessler: ¶ 21), which may include an ERP (Fessler: ¶ 35); therefore, the granted authorizations are understood to be integrated with system software. Lehmann stores all information relevant to users engaging in a process in objects and/or databases (Lehmann: ¶¶ 34, 37, 43). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lehmann wherein,
the work management system further comprises:
	at least one workplace computer system, wherein,
the role-specific resource profile comprises at least one computer program, and
the at least one computer program is automatically provided on the at least one workplace computer system
in order to allow for process assignments to be more efficiently linked to the appropriate roles and people based on specific scenarios, including ones specific to different organizational units, and requiring specific authorizations for the respective scenarios 
[Claim 6]	Lehmann discloses wherein the triggering of the predefined process object of the process objects is triggered automatically by the work management system (¶¶ 49, 60, 72).
[Claim 9]	Claim 9 recites limitations already addressed by the rejections of claims 1, 4, and 5 above; therefore, the same rejections apply.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2020/0012977) in view of Fessler et al. (US 2013/0159063), as applied to claim 1, in view of Koenig et al. (US 2020/0311646).
[Claims 7-8]	Lehmann and Fessler do not explicitly disclose:
[Claim 7]	logging on a natural person at the work management system by entering a person information;
evaluating the person information to determine a person object of the person objects; and
logging on the natural person at the predefined process object which is linked with the person object by entering a process information;
[Claim 8]	wherein,
the work management system further comprises:

the method further comprises:
	starting a person-specific and process-specific timekeeping via the timekeeping means;
		logging off the natural person from the predefined process object; 
stopping the timekeeping via the timekeeping means; 
determining a working time; and
	storing the working time determined in at least one of the person object linked with the predefined process object and/or in the predefined process object.
However, Koenig discloses that work performance may be evaluated by tracking a time when an employee logs into a software system and then logs off of the system (Koenig: ¶ 2). Timestamps may be tracked to monitor specific user actions (Koenig: ¶ 22). Such monitoring allows for more accurate billing to be applied to each respective action and overall work performed (Koenig: ¶¶ 23-24, 37). Lehmann provides a portal through which users can accept available tasks (Lehmann: ¶¶ 60, 63). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Lehmann-Fessler combination to include:

evaluating the person information to determine a person object of the person objects; and
logging on the natural person at the predefined process object which is linked with the person object by entering a process information;
[Claim 8]	wherein,
the work management system further comprises:
	a timekeeping means, and 
the method further comprises:
	starting a person-specific and process-specific timekeeping via the timekeeping means;
		logging off the natural person from the predefined process object; 
stopping the timekeeping via the timekeeping means; 
determining a working time; and
	storing the working time determined in at least one of the person object linked with the predefined process object and/or in the predefined process object
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madhavan (US 2008/0250020) – Discloses the use of various databases to link objects based on context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683